The appellant was convicted of a violation of the liquor laws in a dry area, and was by the jury's verdict fined the sum of $750.00.
The verdict reads:
"GUILTY
"$750.00 Fine
"Signed A. Caffey
"Foreman of the Jury."
This is practically the same verdict as was condemned in the case of Moneyhun v. State, our No. 20809, not yet reported, (page 322 of this volume) and Herd v. State, our No. 20731, not yet reported (page 309 of this volume). Under the authority of those cases and their reasoning we hold this verdict insufficient.
The judgment is reversed and the cause remanded. *Page 510